Citation Nr: 1236129	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  10-18 522	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disorder.

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Wife


ATTORNEY FOR THE BOARD

K. Marenna, Associate Counsel


INTRODUCTION

The appellant had active service from September 1971 to June 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The July 2009 rating decision granted service connection for PTSD with an initial evaluation of 10 percent, effective March 27, 2009.  In a March 2010 rating decision, the RO granted an increased initial evaluation of 50 percent for PTSD, effective March 27, 2009.  The Court has held that a "decision awarding a higher rating, but less than the maximum available benefit . . . does not . . . abrogate the pending appeal . . . ."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The appellant filed a substantive appeal following the March 2010 rating decision and the issue remains before the Board.

The Board notes that the July 2009 rating decision also denied the appellant's claim for entitlement to service connection for tinnitus, and the appellant completed an appeal of this decision.  In a January 2011 rating decision, the RO granted service connection for tinnitus.  Thus, as the appellant's claim was granted in full, it is not before the Board.

The Board finds that it properly has jurisdiction over a claim seeking entitlement to a TDIU, reasonably raised by statements of the VA examiner in June 2009, and has included such claim on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, TDIU is an element of an initial rating or increased rating claim).  

In December 2011, a Travel Board hearing was held before the undersigned Veterans Law Judge and a transcript of that hearing is of record.

The issue of entitlement to service connection for a bilateral knee disorder is  addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the appellant's service-connected PTSD is manifested by depression, trouble sleeping, anxiety, memory problems, and irritability, productive of occupational and social impairment comparable to deficiencies in most areas such as work, school, family relations, judgment, thinking or mood. 

2.  The competent evidence of record indicates that the appellant's service-connected disabilities render him unable to secure or follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.126, 4.130, Diagnostic Code 9411 (2011).  

2.  The criteria for a total disability evaluation based on individual unemployability due to service-connected disabilities have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the appellant's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act (VCAA)

In regard to the issue of entitlement to a TDIU, that claim has been granted, as discussed below.  As such, the Board finds that any defect related to VA's duties to notify and assist under the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011); Mlechick v. Mansfield, 503 F.3d 1340 (2007).

VA has met all statutory and regulatory notice and duty to assist provisions as to the appellant's claims.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Duty to Notify

In regard to the appellant's claim for entitlement to a higher initial evaluation for PTSD, the appellant is appealing the initial rating assignment as to his PTSD.  In this regard, because the July 2009 rating decision granted the appellant's claim of entitlement to service connection, such claim is now substantiated.  His filing of a notice of disagreement as to the initial rating assigned in the July 2009 determination does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the appellant's appeal as to the initial rating assignment here triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  Under 38 U.S.C.A. § 7105(d), upon receipt of a notice of disagreement in response to a decision on a claim, the agency of original jurisdiction must take development or review action it deems proper under applicable regulations and issue a statement of the case if the action does not resolve the disagreement either by grant of the benefits sought or withdrawal of the notice of disagreement.  If VA receives a notice of disagreement in response to notice of its decision on a claim that raises a new issue, section 7105(d) requires VA to take proper action and issue a statement of the case if the disagreement is not resolved; however, section 5103(a) does not require VA to provide notice of the information and evidence necessary to substantiate the newly raised issue.  See VAOPGCPREC 8-03 (December 22, 2003); 69 Fed. Reg. 25180 (2004); 38 C.F.R. § 3.159(b)(3) (2011).  

As a consequence, VA is only required to advise the appellant of what is necessary to obtain the maximum benefit allowed by the evidence and the law.  This has been accomplished here.  The statement of the case (SOC), under the heading "Pertinent Laws; Regulations; Rating Schedule Provisions," set forth the relevant diagnostic code (DC) for rating the disability at issue, and included a description of the rating formulas for all possible schedular ratings under this diagnostic code.  The appellant was thus informed of what was needed not only to achieve the next-higher schedular rating, but also to obtain all schedular ratings above the initial evaluation that the RO assigned.  Therefore, the Board finds that the appellant has been informed of what was necessary to achieve a higher rating for the service-connected disability at issue.

Duty to Assist

The Board concludes VA's duty to assist has been satisfied.  The appellant's service treatment records and VA treatment records are in the file.  The appellant's Social Security Administration records have been associated with the file.  The appellant has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

In regard to the appellant's claim for a higher initial evaluation for PTSD, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the appellant's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2011).

The RO provided the appellant an appropriate VA examination in June 2009.  The examination is adequate because it is based on a thorough examination, a description of the appellant's pertinent medical history, a complete review of the claims folder and appropriate diagnostic tests.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the appellant's service-connected disorder since he was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  The June 2009 VA examination report is thorough and supported by VA treatment records and provided findings pertinent to the rating criteria.  The examination in this case is adequate upon which to base a decision.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  PTSD

Legal Criteria

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the appellant.  Id. § 4.3.

An appeal from the initial assignment of a disability rating, such as the appeal in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission. The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a).

When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. 38 C.F.R. § 4.126(b).

PTSD, is rated by applying the criteria in 38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).  The VA Schedule rating formula for mental disorders reads in pertinent part as follows:

100 percent rating (the maximum schedular rating) - Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

70 percent - Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.

50 percent - Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.

Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  A GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  A GAF score of 31 to 40 indicates the examinee has some impairment in reality testing or communication or major impairment in several areas, such as work or school.  A GAF score of 21 to 30 indicates that the examinee's behavior is considerably influenced by delusions or hallucinations, has serious impairment in communication or judgment, or is unable to function in almost all areas of life.  A GAF score of 11 to 20 indicates that the examinee is in some danger of hurting self or others or occasionally fails to maintain minimal personal hygiene or gross impairment in communication.  A GAF score of 1 to 10 indicates persistent danger of severely hurting self or others or persistent inability to maintain minimal personal hygiene or serious suicidal act with clear expectation of death.  See also QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994). 

Analysis

The appellant contends that he is entitled to an evaluation in excess of 50 percent for PTSD.  For the reasons discussed below, the Board finds that the appellant is entitled to an evaluation of 70 percent for PTSD.

In a July 2009 rating decision, the RO granted entitlement to service connection for PTSD effective March 27, 2009.  Accordingly, the period on appeal is from March 27, 2009.

A June 2009 VA examination report reflects that the appellant reported that he had worked in various manual labor jobs for approximately six employers since his discharge from the military, and that he had been fired approximately three to four times.  He reported that he often had interpersonal conflicts at work.  His last job, for a major RV manufacturer, lasted ten years, ending in December 2008 when the plant closed.  He had not worked since.  The appellant reported that he had been married since 1974.  He had no friends and did not socialize.  The appellant reported daily intrusive thoughts, mostly related to survivor guilt.  He stated that he had nightmares about once per week, but woke up with night sweats every night.  The appellant reported that he avoided crowds and had not been on a boat since his time in the Navy.  He reported feeling detached from everyone except other veterans.  He also stated that he had difficulty getting close to others, which was confirmed by his wife.  He reported that he no longer had an interest in hunting, which was something he enjoyed immensely, and he had no plans for the future.  The appellant reported getting perhaps five hours of sleep per night.  He reported, and his wife confirmed, general irritability and angry outbursts over little things.  He stated that he had great difficulty with paying attention and concentrating, and often lost track of the conversation with the examiner.  He reported an exaggerated startle response to loud noise.  

At the examination, the appellant was on time and cleanly dressed with good personal hygiene.  He was cooperative throughout the examination, with minimal eye contact.  No odd or unusual behaviors or mannerisms were noted.  His speech was of normal rate, tone and quality, and there was no evidence of delusions or hallucinations.  His thought processes were clear and logical, not tangential and only occasionally ruminative.  There was no evidence of loosening of associations.  His mood was neutral, with appropriate and congruent, although obviously constricted, affect.  He reported lethargy and anhedonia.  He was oriented to person, place, time and purpose.  His memory for recent and remote events was poor.  His attention and concentration were obviously impaired.  His insight was poor and his judgment marginal.  He admitted suicidal and homicidal thoughts, but denied plans or intentions.  He denied ritualistic and obsessive behaviors.  The appellant did not have any decrements in activities of daily living.  The VA examiner found the appellant had an Axis I diagnosis of chronic, severe PTSD.  He had a GAF score of 48.  The VA examiner also noted that the appellant had problems with his marriage, problems socializing and problems with work.  

May and June 2009 VA treatment records reflect that the appellant reported little interest or pleasure in doing things and feeling down, depressed or hopeless nearly every day.    

A January 2010 VA treatment record indicates that the appellant reported that he did not sleep at night and he had road rage, but medication had helped.  He described symptoms of anxiety including an inability to catch his breath, restlessness, and feeling tight and anxious.  He reported that he was laid off in December 208 when a motor home plant closed.  On examination, the appellant's hygiene was good.  He was cooperative and friendly, and not guarded.  He had anxiety at times during the session.  The appellant complained of sadness and having nothing to do.  His sensation level was blunted.  He denied suicidal ideation.  He denied delusions.  He was able to concentrate.  The assessment was recurrent major depressive disorder and PTSD.  He had a GAF level of 55.  

A March 2010 VA treatment record indicates that the appellant reported feeling very depressed, but he denied suicidal and homicidal ideation.  He reported that nightmares were more distant.  Anxiety and panic were about the same.  He had a GAF score of 50.    

Another March 2010 VA treatment record indicates the appellant reported that he had nightmares two to three times per week, which was better.  He denied suicidal and homicidal ideation.  His GAF score was 55.

An April 2010 VA treatment record reflects that, in regard to his PTSD symptoms, the appellant reported that he could live never seeing anyone.  He stated that he did not really care and felt disconnected.  The appellant had a GAF score of 55.  An April 2010 VA social work note reflects that the appellant reported feeling hopeless about the present or future, but denied having thoughts about taking his life.      

A May 2010 VA treatment record indicates that the appellant reported that he continued to have weird dreams.  He described having anger and irritation two to three times per day.  He stated that he still had a road rage thing, but it was not as bad.  He stated that smells like rain could trigger memories.  

A June 2010 VA treatment record indicates that the appellant reported that he still woke up at night sweating and that he had nightmares.  The appellant rated his average mood as 5 out of 10.  He denied suicidal ideation and homicidal ideation.  His affect was slightly blunted.  He smiled occasionally.  He denied anger and irritability.  The appellant stated that he would catch himself and walk off.  The appellant denied paranoia, but stated that he slept with a loaded gun.  He reported that he did not trust anyone.  He had good hygiene.  He complained of a lack of motivation and interest.  The record reflects that the appellant's medication was increased.     

At the December 2011 Board hearing, the appellant testified that he saw a psychiatrist for treatment at VA once a month.  (December 2011 Board Hearing Transcript (Tr.) at 10)  He reported that he pretty much stayed at home.  He testified that he did not like crowds and if he went out to eat he had to have his back to the wall because he did not like people walking up to him.  (Tr. at 11) When asked whether he ever gets anxiety attacks he responded that he did, and that he took a couple of anxiety pills before he came to the hearing.  (Tr. at 12)  His wife testified that the appellant typically did not get up until after 10 in the morning.  She stated that he would just sit on the couch or walk down and get the mail or take out the garbage, but he would not do anything big.  (Id.)  She reported that he could not be around crowds because he would get anxious and they would have to go home.  (Tr. at 13)  The appellant also reported that he had anger issues.  (Id.)  His wife reported that that they had gone through domestic violence.  (Tr. at 16)     

Based on a review of the evidence above, the Board finds that the appellant is entitled to an evaluation of 70 percent for his service-connected PTSD.  The Board finds that the evidence supports a finding that the appellant had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.  The evidence reflects that the appellant had an inability to establish and maintain effective relationships.  The appellant and his wife are competent to report symptoms capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As the appellant's and his wife's statements were consistent with the evidence of record, the Board finds their statement to be credible.

At the June 2009 VA examination, the appellant reported that he had no friends and did not socialize.  The appellant described symptoms of avoidance of crowds and feeling detached from everyone.  May and June 2009 VA treatment records reflect that the appellant reported little interest or pleasure in doing things and feeling down, depressed or hopeless nearly every day.  The April 2010 VA treatment record indicated that the appellant stated that could live never seeing anyone and felt disconnected.  At the December 2011 Board hearing, the appellant testified that he did not like crowds and if he went out to eat he had to have his back to the wall because he did not like people walking up to him.  

The appellant also described symptoms of irritability and anger.  At the December 2011 Board hearing, he reported, and his wife confirmed, general irritability and angry outbursts over little things.  The January 2010 VA treatment record indicates that the appellant reported  having road rage.  The May 2010 VA treatment record indicates that the appellant reported having anger and irritation two to three times per day.  At the December 2011 hearing, the appellant reported having anger issues and his wife reported that they had gone through domestic violence. 

The evidence reflects that he consistently reported having nightmares.  At the June 2009 VA examination, he reported having night sweats every night.  He also described a lack of interest in things that he enjoyed, such as hunting.  The appellant described symptoms of suicidal and homicidal ideation at the June 2009 VA examination.  In a May 2010 substantive appeal, the appellant also reported that he had suicidal ideation.

The appellant had other serious symptoms of PTSD, such as difficulty concentrating and an exaggerated startle response to loud noise.  The June 2009 VA examination report indicated that the appellant's memory for recent and remote events was poor.  He had impaired attention and concentration.  The June 2009 VA examiner found the appellant had an Axis I diagnosis of chronic, severe PTSD, which the Board finds is consistent with a 70 percent evaluation.

However, the Board finds that the appellant is not entitled to a higher initial evaluation of 100 percent for PTSD.  The evidence is against a finding that the appellant had total occupational and social impairment.  The appellant has been married to his wife for more than thirty-five years.  He also reported having good relationships with his children and granddaughters.  See January 2010 VA treatment record.  The June 2009 VA examination and VA treatment records reflect that the appellant had good personal hygiene.  The appellant's speech was normal and there was no evidence of delusions or hallucinations.  The June 2009 VA examiner noted that the appellant's thought processes were clear and logical and not tangential.  He was oriented to person, time and purpose.  The appellant denied having ritualistic and obsessive behaviors at the June 2009 VA examination and it did not affect his activities of daily living.  As noted above, although the appellant reported suicidal ideation during the period on appeal, the appellant's VA treatment records also reflect that he often denied suicidal and homicidal ideation.  See e.g. March 2010 and June 2010 VA treatment records.  As the above symptoms indicate the appellant did not have total occupational and total impairment, the Board finds that the appellant is not entitled to a 100 percent evaluation for total occupational and social impairment.

The appellant's GAF scores also reflect that he meets the criteria for a 70 percent initial evaluation, but no higher.  The June 2009 VA examination indicated the appellant had a GAF score of 48.  The January 2010, March 2010, and April 2010 VA treatment records reflect that the appellant had a GAF scores of 55.  The March 2010 VA treatment record indicated that the appellant had a GAF score of 50.  As noted above, a GAF score of 51 to 60 indicates the examinee has moderate symptoms or moderate difficulty in social, occupational, or school functioning.  A GAF score of 41 to 50 indicates the examinee has serious symptoms or a serious impairment in social, occupational, or school functioning.  Thus, the appellant's GAF scores during the period on appeal indicated he had moderate to severe symptoms of PTSD.  Moderate to severe symptoms of PTSD are consistent with a finding of occupational and social impairment with deficiencies in most areas.  The appellant had a GAF score of 48 and 50 only once each, but had three scores of 55, indicating moderate symptoms.  Consequently, the Board finds that the GAF scores are consistent with a 70 percent evaluation for moderate to serious symptoms of PTSD and not a 100 percent evaluation.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet.App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet.App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

The evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the appellant's PTSD with the established criteria found in the rating schedule shows that the rating criteria reasonably describe the appellant's disability level and symptomatology.  Further, the appellant has not alleged that the schedular evaluation is inadequate.  Therefore, the available schedular evaluations for that service-connected disability are adequate.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extraschedular consideration is moot.  See Thun, 22 Vet.App. at 115.

In sum, the Board finds that the evidence supports an initial evaluation of 70 percent, but no higher, for PTSD.  The June 2009 VA examination, VA treatment records, and hearing testimony from the appellant and his wife support a finding that the appellant had occupational and social impairment with deficiencies in most areas.  As noted above, the Board finds the appellant's and his wife's statements regarding his symptoms to be credible.  Giving the appellant the benefit of the doubt, the Board finds that an initial evaluation of 70 percent for PTSD is warranted.

III.  TDIU

As noted above, TDIU is an element of all appeals for an increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  At the June 2009 VA examination, the appellant reported that he had been fired approximately 3 to 4 times and often had interpersonal conflicts at work.  The June 2009 VA examiner noted that the appellant's symptoms had resulted in significant deficiencies at work.  Thus, the issue has been raised by the record.

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure and follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  VA defined substantially gainful employment as "employment at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  See M21-MR, Part IV, Subpart ii, Chapter 2(F)(24)(d).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience when arriving at this conclusion, but factors such as age or impairment caused by non-service-connected disabilities are not to be considered.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).
  
Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the purpose of one 60 percent disability or one 40 percent disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric will be considered as one disability.  See 38 C.F.R. § 4.16(a)(2).  

The appellant's service-connected disabilities include: PTSD, evaluated as 70 percent disabling, as discussed above; tinnitus, evaluated as 10 percent disabling; and hearing loss, evaluated as noncompensable.  Consequently, the appellant meets the schedular criteria for TDIU.  38 C.F.R. § 4.16(a).

As noted above, the June 2009 VA examiner noted that the appellant had had repeated interpersonal conflicts at work, sometimes resulting in his termination.  The VA examiner opined that the appellant was experiencing PTSD signs and symptoms that had resulted in significant deficiencies in work, family relations, judgment, thinking and mood.  

A Social Security Administration disability determination reflects that the appellant is receiving disability benefits for disorders of the back, as a primary diagnosis and anxiety disorders, as a secondary diagnosis.  Although the Social Security Administration disability decision is not binding on the Board, it is relevant to the appellant's claim and has probative value.  

In a form dated in July 2010, completed for his application for Social Security Administration disability benefits, the appellant stated that he had worked as a supervisor and service technician in motor home/trailer/ RV businesses.  In the application, the appellant noted that he had trouble concentrating on one thing.  He stated that he was not good at following instructions and he could not get along with others.  He stated that he did not like being around a lot of people, but usually got along unless provoked.  He noted that he was taking mediation for his mood.  He also noted that he his poor hearing caused him to have trouble making out what people said unless they were facing him.  

The June 2009 VA examination report indicated that the appellant had worked for approximately six employers since his discharge from the military and had been fired three to four times.  He reported that he often had interpersonal conflicts at work.  He stated that he lost his last job in December 2008 when a plant closed.  The VA examiner noted that the appellant had great difficulty with paying attention and concentrating, and often lost track of the conversation with the examiner.  He reported an exaggerated startle response to loud noise.  The VA examiner also noted that the appellant had problems with marriage, problems socializing and problems with work.  

At the December 2011 Board hearing, the appellant testified that he pretty much stayed at home.  He stated that he did not like crowds and if he went out to eat he had to have his back to the wall because he did not like people walking up to him.  (Tr. at 11)  The appellant also reported having anger issues.

Substantially gainful employment is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).  In Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975), the following was noted: 

It is clear that the claimant need not be a total "basket case" before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

The Board notes that, by definition, a 70 percent rating for a psychiatric disability contemplates occupational and social impairment with deficiencies in most areas.  The appellant also has a 10 percent rating for tinnitus and is service-connected for hearing loss, which further limits his industrial capacity.  The appellant specifically noted he had hearing trouble in his application for Social Security Administration disability benefits.  As discussed above, the appellant had serious symptoms of PTSD during the period on appeal.  The June 2009 VA examiner found that the appellant experienced PTSD signs and symptoms that had resulted in significant deficiencies in work, family relations, judgment, thinking and mood.  The VA examiner noted that the appellant had repeated interpersonal conflicts at work, sometimes resulting in his termination.  Although the appellant was awarded Social Security Administration disability benefits for a primary diagnosis of disorders of the back, he was awarded benefits with a secondary diagnosis of anxiety disorders.  The appellant's work experience as a supervisor and technician required interactions with people.  As the June 2009 VA examiner found that the appellant's PTSD symptoms had resulted in significant deficiencies in work, judgment, thinking and mood.  Consequently, the Board finds that the evidence is at least in equipoise as to whether he is entitled to a TDIU due to his service-connected disabilities. Resolving the benefit of the doubt in favor of the appellant, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to an initial evaluation of 70 percent for PTSD is granted.

Entitlement to a TDIU is granted.


REMAND

The appellant is seeking service connection for a bilateral knee disorder.  He contends that he has a bilateral knee condition that is related to hitting his knees on ladders on board a ship in service.  (Tr. at 7)  At the December 2011 Board hearing, the appellant stated that he was currently receiving treatment for his knees at the VA clinic in Eugene, Oregon.  (Tr. at 3)  He reported that he took medication for his knees.  The appellant's knees were evaluated at a VA examination in October 2009.  After interviewing the appellant and taking X-rays, the VA examiner determined that the appellant had no evidence of knee joint pathology on examination or X-rays at the time of the examination.  The medical evidence in the claims file does not reflect that the appellant has been diagnosed with a knee disability.  However, the most recent VA treatment record is dated in June 2010.  As the appellant stated that he was currently receiving treatment for his knees, including medication, at a VA clinic at the December 2011 hearing, the missing VA treatment records are pertinent to his claim.  Thus, the VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the appellant's VA treatment records from June 2010 to present.  If no records are available, the claims folder must indicate this fact.

2.  Thereafter, readjudicate the issue on appeal of entitlement to service connection for a bilateral knee disorder.  If the benefit sought is not granted, issue a supplemental statement of the case and afford the appellant an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


